IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 593 MAL 2021
                                                  :
                      Respondent                  :
                                                  : Petition for Allowance of Appeal
                                                  : from the Order of the Superior Court
               v.                                 :
                                                  :
                                                  :
 CHARLES ALBERT SHAFFER, JR.,                     :
                                                  :
                      Petitioner                  :


                                          ORDER



PER CURIAM

      AND NOW, this 12th day of April, 2022, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, rephrased for clarity, is:


      Whether the Petitioner was required to establish prejudice to establish his
      claim that trial counsel was ineffective in failing to request the recusal of the
      trial judge based on an appearance of impropriety?